Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/12/2022 has been entered.
Response to Amendment/Remarks
Applicant’s amendment under a new interpretation is disclosed and taught by Kray in view of Sellinger as discussed below. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-5, 7,13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kray et al (US 2017/0130585 A1) in view of Sellinger et al (US 2018/0010614 A1) hereinafter referred to as Kray and Sellinger respectively.

    PNG
    media_image1.png
    475
    329
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    249
    710
    media_image2.png
    Greyscale

Regarding Claim 1, Kray discloses an airfoil (12, figure 1 also reproduced above) for a gas turbine engine (see Para 14 Line 3-4), comprising: 
a blade body (see airfoil 12 having a blade body, figure 2 also reproduced/annotated above) having a forward face (see 22, figure 2), a pressure side (see annotated figure 2) and a suction side (see annotated figure 2), each of the pressure side and the suction side extending between a forward portion (see annotated figure 2) and a trailing edge (24, figure 1); 
a leading edge sheath (30, figure 1 or 2) having a leading edge portion (36, figure 2) that is spaced apart from the forward portion (see annotated figure 2), a first arm (40, figure 2) that engages the pressure side (see annotated figure 2), and a second arm(38, figure 2) that engages the suction side (see annotated figure 2), a cavity (44, figure 2) being defined between the leading edge portion, the first arm, the second arm, and the forward portion (see annotated figure 2); and 
an energy absorbing insert (energy absorbing structure 34 formed of tubes 52, figure 2 and voids between tubes filled with adhesive, Para 25 Lines 4-5) including an insert face (see insert face viewed from the side, annotated figure 2), the energy absorbing insert being disposed within the cavity (see figure 2), wherein the energy absorbing insert is arranged with the blade body such that the insert face extends completely across a width of the forward face (insert face formed of tubes and adhesive extends completely across a width of 22, see Para 25 Lines 4-5 and figure 2), the width extending from the pressure side and the suction side (the outermost tubes 52 of the energy absorbing structure 34 and the adhesive extend from the pressure and suction sides, figure 2 and Para 25 Lines 4-5).

Sellinger relates to non-Newtonian materials in aircraft engine airfoils which is in the same field of endeavor as the claimed invention and teaches of an energy absorbing insert (see 114, figure 2 also reproduced below) being made of a non-Newtonian material (Para 32 Lines 1-2).

    PNG
    media_image3.png
    573
    331
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kray by incorporating the teachings of Sellinger and have the energy absorbing insert made of a non-Newtonian material, for the purposes of providing enhanced vibratory isolation, providing self-adjusting 
Regarding Claim 2, Kray discloses that the first arm has a first arm thickness (wing 40 has a thickness, see figure 2), the second arm has a second arm thickness (wind 38 has a thickness, see figure 2), and the leading edge portion has a leading edge thickness (see nose 36 with thickness A, figure 2).   
	Regarding Claim 3, Kray discloses that at least one of the first arm thickness and the second arm thickness progressively decrease in a direction that extends from the leading edge portion towards the trailing edge (see respective wing thicknesses of 40 and 38 progressively decreasing from nose 36 towards the trailing edge of the airfoil 12, figure 2, also see Para 17 Lines 4-5).
	Regarding Claim 4, Kray discloses that the blade body is made of a composite material (fan blade may be made from nonmetallic material such as a composite system, Para 15 Lines 1-4).
	Regarding Claim 5, Kray discloses that the energy absorbing insert engages the leading edge portion, the first arm, the second arm, and the forward portion (see 34 configuration, annotated figure 2).
	Regarding Claim 7, Kray discloses a method of manufacturing an airfoil (12, figure 1), comprising: 
forming a blade body (see airfoil 12 having a blade body, figure 2) having a forward face (see 22, figure 2), a pressure side (see annotated figure 2), and a suction side (see annotated figure 2), each of the pressure side and the suction side extending between a forward portion (see annotated figure 2) and a trailing edge (24, figure 1);

positioning the leading edge sheath relative to the blade body such that the leading edge portion is spaced apart from the forward portion (see leading edge guard 30 being spaced apart from forward portion, annotated figure 2); 
joining the first arm to the pressure side and second arm to the suction side (see annotated figure 2, and where the body 32 which includes wings 40, 38 are attached i.e. joined to the airfoil 12, Para 17 Lines 9-10), such that a cavity (44, figure 2) is defined between the leading edge portion, the first arm, the second arm, and the forward portion (see annotated figure 2); and 
inserting an energy absorbing insert (energy absorbing structure 34 formed of tubes 52, figure 2 and voids between tubes filled with adhesive, Para 25 Lines 4-5), wherein the energy absorbing insert has an insert face (see insert face viewed from the side, annotated figure 2) and the energy absorbing insert is arranged with the blade body such that the insert face extends completely across a width of the forward face(insert face formed of tubes and adhesive extends completely across a width of 22, see Para 25 Lines 4-5 and figure 2), the width extending from the pressure side and the suction side (the outermost tubes 52 of the energy absorbing structure 34 and the adhesive extend from the pressure and suction sides, figure 2 and Para 25 Lines 4-5).
Kray is silent on the energy absorbing insert being made of a non-Newtonian material. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kray by incorporating the teachings of Sellinger and have the energy absorbing insert made of a non-Newtonian material, for the purposes of providing enhanced vibratory isolation, providing self-adjusting mechanical responses, or impact resistance following an engine incident or degrading operating conditions (see Sellinger: Para 32 Line 1-5). 
	Regarding Claim 13, Kray discloses a method of manufacturing an airfoil (12, figure 1), comprising: 
forming a blade body (see airfoil 12 having a blade body, figure 2) having a pressure side (see annotated figure 2) and a suction side (see annotated figure 2) each extending radially between a root (18, figure 1) and a tip (see top of blade 10, figure 1) and each extending between a forward portion (see annotated figure 2) and a trailing edge (24, figure 1), the forward portion defining a forward face (22, figure 2).
Kray further discloses of an energy absorbing insert (energy absorbing structure 34 formed of tubes 52, figure 2 and voids between tubes filled with adhesive, Para 25 Lines 4-5) on the forward face of the forward portion (see annotated figure 2) that extends between the root (see figure 1) and the tip (see figure 1), wherein the energy absorbing insert has an insert face (see insert face viewed from the side, annotated figure 2) and the energy absorbing insert is arranged with the blade body such that the insert face extends completely across a width of the forward face (insert face formed of tubes and adhesive extends completely across a width of 22, see Para 25 Lines 4-5 and 
Sellinger teaches of bonding an energy absorbing insert to a fan blade (see Para 34), the energy absorbing insert being made of a non-Newtonian material (see Para 32, Lines 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the step of bonding the energy absorbing insert of Kray as taught by Sellinger, and thereby result in bonding the energy absorbing insert to the forward face. Doing so provides for a strong attachment means of the energy absorbing insert onto the blade body.
It would have been further been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kray by incorporating the teachings of Sellinger, and have the energy absorbing insert made of a non-Newtonian material, for the purposes of providing enhanced vibratory isolation, providing self-adjusting mechanical responses, or impact resistance following an engine incident or degrading operating conditions (see Sellinger: Para 32 Line 1-5). 
	Regarding Claim 15, Kray discloses providing a leading edge sheath (30, figure 2) having a leading edge portion (36), a first arm (40, figure 2) extending from the leading edge portion (see figure 2), and a second arm (38, figure 2) extending from the leading edge portion (see figure 2).
Regarding Claim 16, Kray discloses joining the first arm to the pressure side and second arm to the suction side (see annotated figure 2 and where the body 32 which includes wings 40, 38 are attached i.e. joined to the airfoil 12, Para 17 Lines 9-10), such that the leading edge portion is spaced apart from the forward portion (see annotated figure 2).
	Regarding Claim 17, Kray discloses that the energy absorbing insert engages the leading edge portion, the first arm, and the second arm (see 34 configuration, annotated figure 2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sabbir Hasan whose telephone number is (571)270-7651. The examiner can normally be reached Monday - Friday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sabbir Hasan/Examiner, Art Unit 3745